Case 1:20-cr-00153-JSR Document 53 Filed 03/22/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Order of Restitution

Vv.

MICHAEL SMITH Docket No. 20 Cr. 153 (JSR)

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Kevin Mead, Assistant United
States Attorney, of counsel; the presentence report; the Defendant’s conviction on Count Two of
the above Indictment; and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution

Michael Smith, the Defendant, shall pay restitution in the total amount of $2,800, pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664 to the victims of the offense charged in Count Two. The
names, addresses, and specific amounts owed to each victim are set forth in the Schedule of
Victims, attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of a
change of address of a victim, the Clerk of the Court is authorized to send payments to the new
address without further order of this Court.

A. Joint and Several Liability

Restitution is joint and several with co-defendants Devonte Manning, Nefy Mendez, and
Kyshawn Robinson under docket number 20 Cr. 153 (JSR).

B. Apportionment Among Victims

Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims,

attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed

2020.01.09

 

 

 

 

 

 
Case 1:20-cr-00153-JSR Document 53 Filed 03/22/21 Page 2 of 4

proportionally to each victim based upon the amount of loss for each victim, as set forth more fully
in Schedule A.

2. Schedule of Payments

Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
earnings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant shall pay restitution in the manner and
according to the schedule that follows:

While serving the term of imprisonment, the Defendant shall make installment payments
toward his restitution obligation, and may do so through the Bureau of Prisons’ (BOP) Inmate
Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP may establish a payment
plan by evaluating the Defendant’s six-month deposit history and subtracting an amount
determined by the BOP to be used to maintain contact with family and friends. The remaining
balance may be used to determine a repayment schedule. BOP staff shall help the Defendant
develop a financial plan and shall monitor the inmate’s progress in meeting his restitution
obligation. Any unpaid amount remaining upon release from prison will be paid in installments
in an amount equal to 15% percent of the Defendant’s gross income on the first of each month.

If the Defendant defaults on the payment schedule set forth above, the Government may
pursue other remedies to enforce the judgment.

3. Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

 

 

 
Case 1:20-cr-00153-JSR Document 53 Filed 03/22/21 Page 3 of 4

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The
Defendant shall write his/her name and the docket number of this case on each check or money
order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments
shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For
payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

4. Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

5, Restitution Liability

The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20
years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the
event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid
balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

 

 

 

 
Case 1:20-cr-00153-JSR Document 53 Filed 03/22/21 Page 4 of 4

 

6. Sealing
Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

 

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

SO ORDERED:

 

 

HON@RABLE SED: RAKOFF DATE
UNITED STATES DISTRICT JUDGE

 

 
